Citation Nr: 1729630	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  14-14 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Ravisetti, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to September 1961, and from November 1961 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the Veteran's file is presently with the RO in Portland, Oregon.

In April 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the Portland RO.  A transcript of the hearing is associated with the record.  At such time, the undersigned held the record open 60 days for the receipt of additional evidence; however, none has been received to date.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

At his April 2017 Board hearing, the Veteran contended that he has bilateral hearing and tinnitus as a result of in-service noise exposure to weapon fire and engine noise, and as due to his duties in electronics warfare.  While he cannot recall when he first became aware of his hearing difficulty, he alleges that he became aware of ringing in his ears within a year or so of retirement from military service that has continued to the present time.  After service, the Veteran reported that he worked for the United States Postal Service for three years and then as a farm owner and manager.  However, he reported that, when using tractors, he was in a soundproof or sound-reduction cab and used hearing protection.  He also indicated that, while he went shooting or hunting on occasion, he utilized hearing protection.  Based on the foregoing, the Veteran contends that service connection for bilateral hearing loss and tinnitus is warranted.

In September 2011, the Veteran was afforded a VA examination to determine the etiology of his bilateral hearing loss and tinnitus.  At such time, the examiner confirmed diagnoses of such disorders in accordance with VA regulations; however, she opined that such were less likely than not incurred in, or caused by, the claimed in-service injury.  In reaching such conclusion, the examiner considered the Veteran's reports of in-service noise exposure, post-service occupational and recreational noise exposure, and his service treatment records.  In this regard, she noted that hearing tests completed in February 1956, October 1957, and November 1967 were accomplished using a whispered voice, which were not a true test of hearing as they are not frequency specific and do not have standardized norms.  However, the examiner noted that the audiograms conducted in May 1971, June 1972, March 1975, and January 1976 revealed hearing within normal limits bilaterally, and the Veteran's September 1977 retirement examination likewise revealed hearing within normal limits bilaterally with no significant threshold shifts as compared to his earliest audiogram.  The examiner further noted that a recent report by the Institute of Medicine found that, based on current knowledge of cochlear physiology, there is no sufficient scientific basis for the existence of delayed-onset hearing loss.  She concluded that, since the Veteran's hearing was normal during service with no shift in hearing threshold levels, it is less likely than not that his current hearing loss is due to his hazardous military noise exposure.  Rather, it is likely progressive due to further occupational noise exposure, recreational noise exposure, and age.

However, at the April 2017 Board hearing, the Veteran provided additional details regarding the nature of his bilateral hearing loss and tinnitus, and the extent of his post-service noise exposure, as described above.  As such, a remand is necessary in order to obtain an addendum opinion in which the examiner considers such statements.  Furthermore, while the VA examiner cited an Institute of Medicine report for the proposition that there is no sufficient scientific basis for the existence of delayed-onset hearing loss, more recent medical literature appears to suggest that the opposite may be true.  Specifically, a line of research conducted by Dr. Sharon G. Kujawa, indicates, for instance, that "[a]coustic overexposure can cause a permanent loss of auditory nerve fibers without destroying cochlear sensory cells, despite complete recovery of cochlear thresholds (Kujawa and Liberman 2009), as measured by gross neural potentials such as the auditory brainstem response (ABR)." (From the abstract for Furman AC, Kujawa SG, Liberman MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates, J. Neurophysiol.110, 577-586).  Therefore, the examiner should also consider such line of research in rendering an addendum opinion. 

Finally, the Veteran testified at the April 2017 Board hearing that he received ongoing treatment, to include hearing aids, for his bilateral hearing and tinnitus at the VA facility in Walla Walla, Washington.  The most recent treatment records from such facility on file are dated in February 2014.  Therefore, on remand, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA treatment records from the VA facility in Walla Walla dated February 2014 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Return the record to the VA examiner who conducted the Veteran's September 2011 audiological examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the September 2011 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following review of the record, to include the Veteran's testimony offered at the April 2017 Board hearing, the examiner should address the following inquiries:
 
(A)  Is it at least as likely as not that the Veteran's bilateral hearing loss and/or tinnitus had its onset in service, or is otherwise related to any incident of service, to include his acknowledged in-service noise exposure as a result of weapon fire and engine noise, and/or as due to his duties in electronics warfare?

(B) Is it at least as likely as not that the Veteran's bilateral hearing loss and/or tinnitus manifested within one year of his service discharge in October 1977, i.e., by October 1978?  If so, please describe the manifestations. 

In offering such opinions, the examiner should consider the Veteran's statements regarding his post-service noise exposure (i.e., when using tractors, he was in a soundproof or sound-reduction cab and used hearing protection, and when shooting or hunting, he utilized hearing protection), and the onset of ringing in his ears within a year or so of retirement from military service that has continued to the present time, and the line of research conducted by Dr. Sharon G. Kujawa (as noted above).

All opinions expressed by the examiner should be accompanied by a complete rationale. 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b)(2016).




